DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 12/20/2021 have been entered. Following the entering of these amendments, the Examiner contacted Attorney Garet Galster, via an Examiner-initiated interview, to propose changes and additions to the claims of the instant application. Details of the Examiner’s amendment are provided below.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Garet Galster on February 10, 2022.
	The application has been amended as follows:
CLAIMS
Claim 14, line 2:	“a top surface extending between and including a plurality of edge portions;”

Claim 14, lines 7-8:	“a chute extending downward from the bottom surface, the chute comprising a pair of planar panels meeting at a chute base bend;”

Claim 14, line 9:	“along each of the plurality of edge portions, a registration flap depending downward from the bottom surface;”

Allowable Subject Matter
	Claims 14-15, 17-18, and 21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not show or render obvious a container top comprising a top surface extending between and including a plurality of edge portions; a bottom surface opposite the top surface, the bottom surface configured to mate with a majority of a lip of a container; a vent formed through the top surface, the vent configured to allow air exchange through the top surface; a chute extending downward from the bottom surface, the chute comprising a pair of planar panels meeting at a chute base bend; along each of the plurality of edge portions, a registration flap depending downward from the bottom surface; a first plurality of apertures formed through one panel of the chute; and a plurality of tubes, each tube extending through one of the first plurality of apertures, wherein each tube comprises a closed end and an open end disposed on opposite sides of the one panel.
	Specifically, Gass (US 3,334,614 A) discloses a top surface extending between and including a plurality of edge portions (figure 5); a bottom surface opposite the top surface, the bottom surface configured to mate with a majority of a lip of a container (figures 6 and 8); a vent formed through the top surface, the vent configured to allow air exchange through the top surface (figure 5); a chute extending downward from the bottom surface, the chute comprising a pair of planar panels (figure 5); along each of the plurality of edge portions, a registration flap depending downward from the bottom surface (figure 6); and a first plurality of apertures formed through one panel of the chute (figure 5). Gass also discloses the container top comprising a unitary piece of material (figure 5); the vent comprising a second plurality of apertures formed through the top surface (figure 5); and the top surface comprising a substantially planar surface.

	Schultz (US 6,877,269 B2) teaches a tube extending through one aperture, wherein the tube comprises a closed end and an open end disposed on opposite sides of one panel (figures 1-3).
	Kay (US 3,251,342 A) teaches providing a sheet of stainless steel material (column 2, lines 3-7), working stainless steel to form an outline and apertures (figures 2-3), and bending the sheet of stainless steel (figures 2-5).
	However, the prior art does not teach the combined limitations of the claimed invention, specifically, a plurality of tubes, each tube extending through one of the first plurality of apertures, wherein each tube comprises a closed end and an open end disposed on opposite sides of the one panel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647